Exhibit 10.21

 

VENATOR MATERIALS

2017 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(Employee Form)

Grantee:

 

Date of Grant:

 

Restricted Stock Unit Grant Number:

 

Number of Restricted Stock Units Granted:

 

 

This Agreement is made and entered into as of the Date of Grant set forth above,
by and between Venator Materials PLC, a public company limited by shares and
incorporated under the laws of England and Wales (the “Company”) and you;

WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this restricted stock unit award;

WHEREAS, the Company adopted the Venator Materials 2017 Stock Incentive Plan, as
it may be amended from time to time (the “Plan”) under which the Company is
authorized to grant Phantom Shares in the form of restricted stock units (the
“Restricted Stock Units” or “RSUs”) to eligible service providers of the
Company;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock Unit Agreement (the “Agreement”) as if fully set forth
herein; and

WHEREAS, you desire to accept the Restricted Stock Unit Award made pursuant to
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties hereto agree
as follows:

1.         The Grant.  Subject to the conditions set forth below, the Company
hereby grants you, effective as of the Date of Grant, an award consisting of an
aggregate number of Restricted Stock Units set forth above, whereby each
Restricted Stock Unit, to the extent vested, represents the right to receive one
Ordinary Share or the Fair Market Value of one Ordinary Share, as determined in
accordance with Section 5, plus the additional rights to Dividend Equivalents
set forth in Section 3, in accordance with the terms and conditions set forth
herein and in the Plan (the “Award”).  You acknowledge receipt of a copy of the
Plan, and agree that the terms and provisions of the Plan, including any future
amendments thereto, shall be deemed a part of this Agreement as if fully set
forth herein. To the extent that any provision of this Agreement conflicts with
the expressly applicable terms of the Plan, you acknowledge and agree that those
terms of the Plan shall control and, if necessary, the applicable terms of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan.  Terms that have their initial letter capitalized, but that are not
otherwise defined in this Agreement shall have the meanings given to them in the
Plan.





 

--------------------------------------------------------------------------------

 



2.         No Shareholder Rights.  The Restricted Stock Units granted pursuant
to this Agreement do not and shall not entitle you to any rights of a holder of
a Share prior to the date Shares are issued to you in settlement of the Award,
if at all.  Your rights with respect to the Restricted Stock Units shall remain
forfeitable at all times prior to the date on which rights become vested and the
restrictions with respect to the Restricted Stock Units lapse in accordance with
Section 6 or 7.

3.         Dividend Equivalents.  In the event that the Company declares and
pays a dividend in respect of its outstanding Shares and, on the record date for
such dividend, you hold Restricted Stock Units granted pursuant to this
Agreement that have not been settled, the Company shall credit to an account
maintained by the Company for your benefit an amount equal to the cash dividends
you would have received if you were the holder of record, as of such record
date, of the number of Shares related to the portion of the Restricted Stock
Units that have not been settled or forfeited as of such record date (the
“Dividend Equivalent” or “DER”). Such account is intended to constitute an
“unfunded” account, and neither this Section 3 nor any action taken pursuant to
or in accordance with this Section 3 shall be construed to create a trust of any
kind. Amounts credited to such account with respect to Restricted Stock Units
that vest in accordance with Section 6 or 7 will become vested DERs and will be
paid to you in cash as soon as administratively practicable following the
vesting date but no later than the last day of the calendar year that includes
the vesting date specified in Section 6 or 7. You shall not be entitled to
receive any interest with respect to the timing of payment of DERs. In the event
all or any portion of the Restricted Stock Units granted hereby fail to become
vested under Section 6 or 7, the unvested DERs accumulated in your account with
respect to such Restricted Stock Units shall be forfeited.

4.         Restrictions; Forfeiture.  The Restricted Stock Units are restricted
in that they may not be sold, transferred or otherwise alienated or hypothecated
until these restrictions are removed or expire as contemplated in Section 6 or 7
of this Agreement and Shares or cash are distributed to you as described in
Section 5 of this Agreement.  The Restricted Stock Units are also restricted in
the sense that they may be forfeited (the “Forfeiture Restrictions”).

5.         Settlement of Award.  On or as soon as administratively feasible, but
not later than 30 days, following the vesting of the Restricted Stock Units, the
Company, in its sole discretion, shall either: (a) cause Shares to be issued in
your name without legend restrictions (except for any legend required pursuant
to applicable securities laws or any other agreement to which you are a party);
(b) cause to be paid to you an amount of cash equal to the Fair Market Value of
the Shares (on the vesting date) that would otherwise be issued to you; or
(c) cause to be paid and issued to you a combination of cash and Shares which in
combination equal the Fair Market Value of the Shares (on the vesting date) that
would otherwise be issued to you.  This Section 5 shall be subject to any
requirements or delays imposed by Section 9 or 10 below.  In the event that the
Company causes Shares to be issued under this Section 5 on the vesting of the
Restricted Stock Units, such Shares shall be issued directly to Cede & Co.
(“Cede”), as nominee for The Depository Trust Company  (“DTC”).  Following such
issuance Cede, as nominee for DTC, shall hold such Shares on its customary terms
and will credit book entry interests in such Shares to your DTC participant
account or to the DTC participant account of another person who will hold such
Shares for your benefit.  In the event that the Company determines to settle all
or a portion of the Award in the form of Shares, by accepting this Award you
undertake to pay to the Company the aggregate par value of the Shares, rounded
up to the nearest $0.01, to be issued to you pursuant to this Section 5





2

--------------------------------------------------------------------------------

 



(the “Par Value Payment”).  At the Company’s discretion, the Par Value Payment
shall be paid to the Company pursuant to a payroll deduction of the applicable
amount that shall be completed no later than the first payroll that is run
following the vesting of each applicable Restricted Stock Unit, or pursuant to a
cash payment or payment by check, as determined by the Company in its sole
discretion, made by you to the Company no later than ten (10) days following the
vesting of each applicable Restricted Stock Unit.

6.         Expiration of Restrictions and Risk of Forfeiture.  The restrictions
on the Restricted Stock Units granted pursuant to this Agreement, including the
Forfeiture Restrictions, will expire as set forth in the table below. Except to
the extent provided in Sections 5 or 10 of this Agreement, settlement of your
vested Restricted Stock Units will occur as set forth in Section 5, provided
that you remain in the employ of, or a service provider to, the Company or its
Subsidiaries until the applicable dates set forth below.

 

 

Vesting Date

    

Percentage of Award
to Vest on Vesting Date

One year anniversary of Date of Grant

 

1/3

Two year anniversary of Date of Grant

 

1/3

Three year anniversary of Date of Grant

 

1/3

 

7.         Termination of Services or Change of Control.

(a)        Termination Generally.  Subject to subsection (b) or (c), if your
service relationship with the Company or any of its Subsidiaries is terminated
for any reason, then those Restricted Stock Units for which the restrictions
have not lapsed as of the date of termination shall become null and void and
those Restricted Stock Units shall be forfeited. The Restricted Stock Units for
which the restrictions have lapsed as of the date of such termination, including
Restricted Stock Units for which the restrictions lapsed in connection with such
termination, shall not be forfeited and shall be settled as set forth in Section
5. For purposes of this Agreement, you shall not be deemed to have a termination
of employment unless such a termination also meets the requirements of a
“separation from service” as defined within the Nonqualified Deferred
Compensation Rules.

(b)        Change of Control.  Upon the occurrence of a Change of Control, the
provisions of Section 6(j)(ix) of the Plan will apply.

(c)        Effect of Other Agreement.  Notwithstanding any provision herein to
the contrary, in the event of any inconsistency between this Section 7 and any
employment agreement, change in control or severance arrangement entered into by
and between you and the Company or its Subsidiaries, the terms of such an
agreement shall control.

8.         Leave of Absence.  With respect to the Award, the Company may, in its
sole discretion, determine that if you are on leave of absence for any reason
you will be considered to still be in the employ of, or providing services for,
the Company, provided that rights to the Restricted Stock Units during a leave
of absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began.





3

--------------------------------------------------------------------------------

 



9.         Tax Related Items.

(a)        Responsibility for Taxes. You acknowledge that, regardless of any
action taken by the Company or any Subsidiaries, the ultimate liability for all
income taxes, social security taxes, national insurance contributions, payroll
taxes, fringe benefits taxes, or any similar taxes to the foregoing in any
jurisdiction, payment on account or any other tax-related items including any
interest or penalties thereon related to your participation in the Plan
including, for the avoidance of doubt, in connection with the issue,
acquisition, holding or sale of any Shares acquired by you in connection with
the Plan (“Tax-Related Items”) for which you may be held liable under applicable
law, is and remains your responsibility and may exceed the amount in respect
thereof actually withheld by the Company or any Subsidiary. You further
acknowledge that the Company (i) makes no representations or undertakings
regarding any Tax-Related Items in connection with any aspect of this Award,
including, but not limited to, the grant, vesting or settlement of this Award
(or any part of this Award), the subsequent sale of Shares attributable to this
Award, and (ii) does not commit to and is under no obligation to structure the
terms of the grant or any aspect of this Award to reduce or eliminate your
responsibility for Tax-Related Items or achieve any particular tax result.
Further, if you are subject to Tax-Related Items in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax
withholding event, as applicable, you acknowledge that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(b)        Tax Indemnity.  You shall indemnify the Company and the Subsidiaries
in respect of any Tax-Related Items for which the Company and/or any Subsidiary
is or may be liable to account (or reasonably believes it is or may be liable to
account).

(c)        Tax Withholding. The Company shall not settle any Award as set forth
in Section 5, unless you have agreed in writing to pay any amounts under Section
9(a) or to make adequate arrangements satisfactory to the Company to satisfy all
such Tax-Related Items (which, for the avoidance of doubt, shall include any
employer’s (secondary) Class 1 national insurance contributions which may be
recovered by the Company or a relevant Subsidiary from you under UK law). In
this regard, if you do not pay the amount owed to the Company or the relevant
Subsidiaries under Section 9(a) within the time period notified to you by the
Company, you authorize the Company and the Subsidiaries or an agent of the
Company and/or the Subsidiaries, as applicable, to satisfy your obligations with
regard to all Tax-Related Items by one or a combination of the following:

(i)         The Company may withhold a portion of the Shares otherwise issuable
in settlement of this Award (or, in the case of Awards settled in cash, a
portion of the cash proceeds) that have an aggregate Fair Market Value
sufficient to pay the Tax-Related Items required to be withheld (as determined
by the Company in good faith and in its sole discretion) with respect to this
Award. For purposes of the foregoing, no fractional Shares will be withheld or
issued pursuant to the vesting of this Award and the issuance of Shares or cash
thereunder.

(ii)       The Company may withhold a portion of the sales proceeds from the
sale of Shares acquired pursuant to this Award either through a voluntary sale
or through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without further consent).





4

--------------------------------------------------------------------------------

 



(iii)      The Company or the relevant Subsidiary may withhold any amounts
necessary to pay the Tax-Related Items from your salary or other amounts payable
to you to the extent permissible under applicable law.

(iv)      The Company or the relevant Subsidiary may require you to submit a
cash payment equivalent to the Tax-Related Items required to be withheld with
respect to this Award.

(v)       The Company or the relevant Subsidiary may satisfy the Tax-Related
Items by such other methods or combinations of methods as the Company may make
available from time to time.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable withholding rates (as determined by
the Company in good faith and its sole discretion), including maximum applicable
tax rates. If the obligation for Tax-Related Items is satisfied by withholding
from the Shares to be delivered upon settlement of this Award, for tax purposes,
you are deemed to have been issued the full number of Shares notwithstanding
that a number of Shares are held back for the purpose of paying Tax-Related
Items. In the event the withholding requirements are not satisfied, no Shares or
cash will be issued to you (or your estate) in settlement of this Award unless
and until satisfactory arrangements (as determined by the Company in its sole
discretion) have been made by you with respect to the payment of any such
Tax-Related Items. By accepting the grant of this Award, you expressly consent
to the methods of withholding of Tax-Related Items as provided hereunder. All
other Tax-Related Items related to this Award and any Shares or cash delivered
in settlement thereof are your sole responsibility.

(d)        Tax Withholding for Section 16 Officers.  If you are a Section 16
officer of the Company under the U.S. Securities and Exchange Act of 1934, as
amended, the Company will withhold Shares upon the settlement of the Award to
cover any withholding obligations for Tax-Related Items unless the use of such
withholding method is prohibited or problematic under applicable laws or
otherwise may trigger adverse consequences to the Company, in which case the
obligation to withhold Tax-Related Items shall be satisfied by you submitting a
payment in cash or such other form as the Company deems appropriate to the
Company equal to the amount of the Tax-Related Items required to be withheld.

(e)        Tax Elections.  If requested by the Company you shall, on or before
the date of the receipt of any Shares related to this Award (or within any other
period specified by the Company), enter into a joint election with the Company
(or any relevant Subsidiary that is your employer) under section 431 of the
Income Tax (Earnings and Pensions) Act 2003.

10.       Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of Shares will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Shares may then be listed.  No Shares will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed.  In addition, Shares will not





5

--------------------------------------------------------------------------------

 



be issued hereunder unless (a) a registration statement under the Securities Act
is, at the time of issuance, in effect with respect to the shares issued or
(b) in the opinion of legal counsel to the Company, the shares issued may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  YOU ARE CAUTIONED THAT
ISSUANCE OF SHARES UPON THE VESTING OF RESTRICTED STOCK UNITS GRANTED PURSUANT
TO THIS AGREEMENT MAY NOT OCCUR UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares subject to the
Award will relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority has not been
obtained.  As a condition to any issuance hereunder, the Company may require you
to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the
Company.  From time to time, the Board and appropriate officers of the Company
are authorized to take the actions necessary and appropriate to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make Shares available for issuance. Depending on your country of
residence (or country of employment, if different), you may be subject to
insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell Shares during such times as you are considered to
have “inside information” regarding the Company (as defined by the laws of your
country of residence or employment, as applicable). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions and that you should consult with your personal advisor on this
matter.

11.       Legends.  The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Section 10 of this Agreement on
all certificates representing shares issued with respect to this Award.

12.       Right of the Company and Subsidiaries to Terminate Services.  Nothing
in this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interfere in any way
with the rights of the Company or any Subsidiary to terminate your employment or
service relationship at any time.

13.       Furnish Information.  You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

14.       Remedies.  The parties to this Agreement shall be entitled to recover
from each other reasonable attorneys’ fees incurred in connection with the
successful enforcement of the terms and provisions of this Agreement whether by
an action to enforce specific performance or for damages for its breach or
otherwise.

15.       No Liability for Good Faith Determinations.  The Company and the
members of the Board shall not be liable for any act, omission or determination
taken or made in good faith with respect to this Agreement or the Restricted
Stock Units granted hereunder.





6

--------------------------------------------------------------------------------

 



16.       Execution of Receipts and Releases.  Any payment of cash or any
issuance or transfer of Shares or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

17.       No Guarantee of Interests.  The Board and the Company do not guarantee
the Shares of the Company from loss or depreciation.

18.       Company Records.  Records of the Company or its Subsidiaries regarding
your period of service, termination of service and the reason(s) therefor, and
other matters shall be conclusive for all purposes hereunder, unless determined
by the Company to be incorrect.

19.       Notice.  All notices required or permitted under this Agreement must
be in writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

20.       Waiver of Notice.  Any person entitled to notice hereunder may waive
such notice in writing.

21.       Information Confidential.  As partial consideration for the granting
of the Award hereunder, you hereby agree to keep confidential all information
and knowledge, except that which has been disclosed in any public filings
required by law, that you have relating to the terms and conditions of this
Agreement; provided, however, that such information may be disclosed as required
by law and may be given in confidence to your spouse and tax and financial
advisors.  In the event any breach of this promise comes to the attention of the
Company, it shall take into consideration that breach in determining whether to
recommend the grant of any future similar award to you, as a factor weighing
against the advisability of granting any such future award to you.

22.       Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

23.       Severability.  If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

24.       Company Action.  Any action required of the Company shall be by
resolution of the Board or by a person or entity authorized to act by resolution
of the Board.

25.       Headings.  The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

26.       Section 409A.  With respect to any Award granted under this Agreement
that is subject to the Nonqualified Deferred Compensation Rules, and
notwithstanding any provisions of





7

--------------------------------------------------------------------------------

 



this Agreement to the contrary, all provisions of this Agreement are intended to
comply with Nonqualified Deferred Compensation Rules, or an exemption therefrom,
and shall be interpreted, construed and administered in accordance with such
intent. Any payments under this Agreement that may be excluded from the
Nonqualified Deferred Compensation Rules (due to qualifying as a short-term
deferral or otherwise) shall be excluded from the Nonqualified Deferred
Compensation Rules to the maximum extent possible. No payment shall be made
under this Agreement if such payment would give rise to taxation under the
Nonqualified Deferred Compensation Rules to any person, and any amount payable
under such provisions shall be paid on the earliest date permitted with respect
to such provision by Nonqualified Deferred Compensation Rules and not before
such date. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement are exempt from, or
compliant with, the Nonqualified Deferred Compensation Rules and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by you on account of
non-compliance with the Nonqualified Deferred Compensation Rules.

27.       Data Protection. The Company and the Committee shall process your
Personal Data in accordance with the provisions of Schedule A attached to this
Agreement.

28.       Governing Law.  All questions arising with respect to the provisions
of this Agreement shall be determined by application of the laws of Delaware,
without giving any effect to any conflict of law provisions thereof, except to
the extent Delaware state law is preempted by federal law.  The obligation of
the Company to sell and deliver Shares hereunder is subject to applicable laws
and to the approval of any governmental authority required in connection with
the authorization, issuance, sale, or delivery of such Shares.

29.       Compliance with Law. You agree to take any and all actions, and
consent to any and all actions taken by the Company and its Affiliates, as may
be required to allow the Company and its Affiliates to comply with local laws,
rules and regulations in your country of residence (and country of employment,
if different). Finally, you agree to take any and all actions as may be required
to comply with your personal legal, regulatory and tax obligations under local
laws, rules and regulations in your country of residence (and country of
employment, if different).

30.       Amendment.  This Agreement may be amended the Board or by the
Committee at any time (a) if the Board or the Committee determines, in its sole
discretion, that amendment is necessary or advisable in light of any addition to
or change in any foreign, federal or state, tax or securities law or other law
or regulation, which change occurs after the Date of Grant and by its terms
applies to the Award; or (b) other than in the circumstances described in clause
(a) or provided in the Plan, with your consent.

31.       The Plan.  This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.





8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and you have set your hand as to the date and
year first above written.

 

 

 

 

VENATOR MATERIALS PLC

 

 

 

 

 

Name: [NAME] 

 

 

Title: [TITLE]

 

 

 

 

[GRANTEE NAME]

 

 

 

 

 

 

 

 

 



9

--------------------------------------------------------------------------------

 



Schedule A

 

Data Protection

1.         The Company and the Committee may process certain Personal Data
(whether provided in any documents that you may complete in order to participate
in the Plan or sourced from your employment with your employer), in connection
with the Plan and an Award  For the purpose of this Schedule A, references to
the “Company” shall include your employer.  This Schedule A sets out:

(a)        the Personal Data that the Company and the Committee will hold; and

(b)        the purposes for which the Company and the Committee will hold and
use that Personal Data.

2.         A Participant shall be required to disclose Personal Data in order to
receive an Award.  Disclosure may occur pursuant to an Award Agreement or in
connection with the administrative processes used by the Company in order to
populate the Award Agreement and administer the Award.  If a Participant does
not disclose the Personal Data which is required by the Company or the Committee
in order to comply with the Plan, the Company and the Committee may not be able
to grant an Award to the Participant.

3.         The Company and the Committee may collect, use and process your
Personal Data in order to administer or otherwise give effect to the Plan
including for the following purposes:

(a)        to correspond with you and discuss the Plan with you;

(b)        to carry out your obligations arising from any contracts entered into
between you, the Committee and/or the Company;

(c)        holding, administering and maintaining your records, including, but
not limited to, details of your Awards;

(d)       to support and assist any third parties with whom the Committee or the
Company may share your Personal Data to manage and administer the Plan;

(e)        to manage and administer the relationship between you and the
Committee and the Company;

(f)        to comply with legal obligations of the Company and the Committee and
to comply with instructions the Company and the Committee may receive from any
regulatory bodies and tax authorities;

(g)       to provide information to the Company, the Committee, trustees of any
employee benefit trust, registrars, brokers or any administrators of the Plan;
and





A-1

--------------------------------------------------------------------------------

 



(h)       to provide information to bona fide prospective purchasers or merger
partners of the Company (including advisers to such prospective purchasers or
merger partners), or the business in which you work.

4.         The Company and the Committee may, in order to administer or
otherwise give effect to the Plan, from time to time share your Personal Data
with:

(a)       any Company Affiliate or any Subsidiary of the Company that does not
employ you;

(b)       advisers, brokers or registrars engaged by the Company, the Committee,
and any Company Affiliate and/or any Subsidiary of the Company that does not
employ you; and/or

(c)       any third parties that provide services to the Company, the Committee,
and any Company Affiliate and/or any Subsidiary of the Company that does not
employ you.

5.         The Company and the Committee will process your Personal Data in
order to:

(a)       pursue their legitimate interests of administering, or otherwise
giving effect to, the Plan; and/or

(b)       fulfill their respective obligations as necessary for the performance
of a contract with you (or another Person), or in preparation of entering into a
contract with you (or another Person).

6.        The Committee will not retain any of your Personal Data relating to
the Plan.  Any of your Personal Data relating to the Plan will be stored by the
Company until termination of the Plan.

7.         Where the Company and/or the Committee share your Personal Data with,
or transfer  it to, any person and that person is located outside the European
Economic Area, the Company and/or the Committee will ensure that there are in
place adequate safeguards for such information, including, entering into model
contract clauses which have been approved by the European Commission.  Copies of
such agreements can be obtained by request from Nina Nandelstaedt at the
Company.

8.         The privacy compliance manager for the Company (and contact details)
are: Nina Nandelstaedt (email: Nina_Nandelstaedt@venatorcorp.com; telephone: +49
20 6622 2206).

9.         You have a number of rights in respect of the use by the Company and
the Committee of your Personal Data.  These include:

(a)        the right to object to direct marketing;





A-2

--------------------------------------------------------------------------------

 



(b)        the right (subject to certain exclusions) to receive a copy of
Personal Data held by the Committee and the Company; and

(c)        from 25 May 2018, the following rights:

(i)         the right to be forgotten;

(ii)        the right to restrict the use of your Personal Data by the Company
and the Committee;

(iii)       the right to object to the way your Personal Data is used; and

(iv)       the right to object to profiling and automated decision making.

10.       If you would like any further information about your rights or how to
exercise them, you should contact Nina Nandelstaedt.

11.       If you are unhappy about the use of your Personal Data by the Company
or the Committee, you may make a complaint to the Information
Commissioner.  Further information can be found at https://ico.org.uk.

A-3

--------------------------------------------------------------------------------